                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                     KNOXVILLE DIVISION

   RYAN SLOWIK,                                       )
   VALERIE SLOWIK,                                    )
                                                      )               3:19-CV-00501-DCLC
                  Plaintiffs,                         )
                                                      )
          vs.                                         )
                                                      )
   KEITH LAMBERT,                                     )
   SHELLI LAMBERT,                                    )
                                                      )
                  Defendants.


                                                ORDER

         The Parties have filed a Joint Motion for Continuance [Doc. 41] asking the Court to extend

  all current deadlines and continue the trial date in this matter due to delays in completing discovery

  associated with the COVID-19 pandemic. The Parties anticipate having all discovery completed

  by June 1, 2021. The trial is currently set for August 17, 2021. This is the first request by either

  party for a continuance.

         The Court finds this motion well taken. The trial in this matter is hereby CONTINUED

  to January 18, 2022 at 9:00 a.m. The final pretrial conference will be held on January 4, 2022

  at 10:00 a.m. All other key deadlines are set forth below:

                                        Important Scheduling Dates

    Trial Date                                            Tuesday, January 18, 2022 at 9:00 a.m.

    Estimated Length of Trial                                              4 days

    Final Pretrial Conference                             Tuesday, January 4, 2022 at 10:00 a.m.

    Non-dispositive Motions Due                                 Motions: October 18, 2021
                                                               Responses: November 1, 2021
    Dispositive Motions Due and                                      August 19, 2021
    Daubert Challenge Deadline
    Fact and Expert Discovery Cut-Off                                   June 1, 2021


         SO ORDERED:

                                  s/Clifton L. Corker
                                  United States District Judge
Case 3:19-cv-00501-DCLC-DCP Document 43 Filed 02/02/21 Page 1 of 1 PageID #: 388
